Citation Nr: 0832975	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
service-connected residuals of post-operative medial 
meniscectomy, with strain, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of post-operative medial meniscectomy, with strain, left 
knee, are characterized by normal extension to zero degrees, 
flexion limited to no more than 90 degrees, no more than 
slight instability, and osteoarthritis manifested by 
limitation of motion objectively confirmed by swelling and 
painful motion.  The veteran has surgical scars on the medial 
and lateral portions of his left knee, which are not deep, 
unstable, painful on examination, or causing limited motion.

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 40 
percent for service-connected residuals of post-operative 
medial meniscectomy, with strain, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5261, 5262, 5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the June 2006 
letter informed the veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also notes that the VCAA duty to notify has not 
been satisfied with respect to the additional requirements 
for an increased-compensation claim as recently delineated by 
the Court in Vazquez-Flores, supra.  We find, however, that 
the notice error did not affect the essential fairness of the 
adjudication because the June 2006 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that, while the 
June 2006 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a January 2007 SOC and April 2007 SSOC notified 
the veteran of the evidence that had been received in support 
of his claim and provided him with yet an additional 60 days 
to submit more evidence.  The statements of the case also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected knee disability, 
and provided the reasons why his claim was being denied.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In sum, the Board finds that 
the post-adjudicatory notice and opportunity to develop the 
case during the extensive administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO obtained VA 
outpatient treatment records dated from November 2005 to 
March 2007, and the veteran was afforded a VA examination in 
July 2006.  The veteran has submitted medical records and 
statements from the private health care providers who have 
treated his left knee disability, as well as a statement from 
his employer that indicates how his left knee disability 
affects his employment.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for disability of the left 
knee, post-operative medial meniscectomy, with strain, was 
established in February 1982, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, effective from May 1, 1981.  

In March 1984, the RO decreased the veteran's disability 
rating to a noncompensable (zero percent) rating, effective 
June 1, 1984, based upon evidence of improved symptomatology.  
In November 1988, however, the RO increased the veteran's 
disability rating to 10 percent, effective March 14, 1988, as 
the evidence showed he had arthritis confirmed by X-ray and 
manifested by limitation of motion.  

In February 1994, the Board found that the veteran's service-
connected left knee disability warranted a 20 percent rating 
and, later that same month, the RO issued a rating decision 
implementing the Board's decision and granting the 20 percent 
rating, effective September 2, 1992.  In May 1994, the 20 
percent rating was made effective from April 13, 1992.  

In a rating decision dated in September 1994, the RO granted 
a temporary total rating of 100 percent from December 21, 
1993, pursuant to 38 C.F.R. § 4.30, based on evidence that 
the veteran had undergone surgery for his service-connected 
left knee disability and required more than one month of 
convalescence.  In that rating decision, the RO also changed 
the diagnostic code under which the veteran's left knee 
disability was rated to DC 5257-5261, and determined that a 
30 percent rating was warranted after his period of 
convalescence, effective from March 1, 1994, based upon 
limitation of extension to 20 degrees.  

In September 1996, the RO increased the veteran's disability 
rating to 40 percent, effective March 1, 1994, based upon 
findings that flexion and extension were limited to 30 
degrees, with ligamentous laxity and degenerative changes in 
the joint.  

In a March 1997, the RO determined that the veteran's period 
of convalescence following his 1993 surgery had extended 
through March 1994 and, thus, extended his temporary total 
rating of 100 percent from December 21, 1993, to March 31, 
1994.  A 40 percent schedular rating was assigned from April 
1, 1994.  

In August 1999, the Board determined that the evidence showed 
the veteran's period of convalescence extended through April 
1994 but did not support a disability rating higher than 40 
percent thereafter.  In October 1999, the RO issued a rating 
decision implementing the Board's decision, granting the 
temporary total rating of 100 percent from December 21, 1993, 
to April 30, 1994.  

The veteran asserts that his service-connected left knee 
disability warrants a disability rating higher than 40 
percent.  The condition is currently rated under DC 5257-
5261, and the Board notes that it was previously rated under 
DC 5257.  However, in September 1994, the RO apparently 
assigned DC 5257-5261 to represent the instability and 
limitation of motion which the veteran experienced in 
conjunction with his left knee disability at the time, and 
determined that the most closely analogous diagnostic code is 
DC 5261, for limitation of extension of the leg.  There is no 
prejudice to the veteran in this regard, because the Board 
will evaluate his service-connected left knee disability 
under all potentially applicable diagnostic codes, including 
DCs 5257 and 5261, in order to grant the highest possible 
disability rating.  

Under DC 5261, a 20 percent rating is warranted for extension 
of the knee limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that the 
veteran's current symptoms do not assist him in obtaining a 
higher, or even compensable, disability rating under DC 5261.  
In this regard, although the historical evidence shows the 
veteran previously had limited extension to 30 degrees, the 
current evidence shows that he was able to demonstrate normal 
extension to zero degrees at the July 2006 VA examination.  
There is no other medical evidence of record which shows 
that, during the current appeal period, he has ever 
demonstrated limitation of extension to a degree which would 
warrant a compensable disability rating.  See, e.g., October 
2006 VA outpatient treatment record.  Therefore, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 40 percent under DC 5261.  

As noted, the Board will proceed to evaluate the veteran's 
left knee disability under all potentially applicable 
diagnostic codes.  However, the veteran has never been shown 
to have ankylosis of the knee, impairment of the tibia and 
fibula, or genu recurvatum.  Therefore, DCs 5256, 5262, and 
5263 are not for application herein.  

The Board has considered his left knee disability under DC 
5258, which provides that a 20 percent rating is warranted 
where the semilunar cartilage is dislocated with frequent 
episodes of locking, pain, and effusion into the joint.  The 
veteran has complained of locking and pain, and the evidence 
shows a mild effusion in his left knee.  See October 2006 VA 
outpatient treatment record.  However, the Board notes there 
is no evidence that his semilunar cartilage is dislocated, as 
a November 2006 MRI revealed the veteran's lateral meniscus, 
cruciate ligaments, and collateral ligaments to be normal, 
with a foreshortened degenerated medial meniscus.  Therefore, 
DC 5258 does not provide a higher rating.  

We have also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  In this regard, the historical 
evidence shows the veteran's medial meniscus was removed in 
1968.  However, there is no evidence of record which shows 
the veteran currently suffers from residual symptoms of the 
medial meniscectomy that are not adequately rated under 
another diagnostic code.  All of the symptomatology the 
veteran experiences in conjunction with his left knee, 
including his limitation of motion, instability, arthritis, 
and painful motion, is rated under other diagnostic codes, 
and granting an additional 10 percent for these symptoms 
under DC 5259 would amount to pyramiding, which is 
prohibited.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Therefore, DC 5259 is not for 
application.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 20 percent rating if moderate, and a 30 percent 
rating if severe.  The Board observes that the words 
"slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just," under 
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran has reported that his left knee is unstable and 
gives out.  However, there has been no objective medical 
evidence of instability in the veteran's left knee throughout 
the claim and appeal period.  In this regard, the examiner 
who conducted the July 2006 VA examination noted that the 
veteran did not lodge any complaints of instability, and that 
there were no clinical signs of instability on examination, 
as Drawer's and McMurray's testing was negative.  A November 
2006 MRI revealed the veteran's cruciate and collateral 
ligaments to be normal.  In addition, the most recent medical 
evidence of record shows there is no gross ligamentous laxity 
in the veteran's left knee.  See February 2008 private 
medical record from Dr. T.K.B.  The veteran did recently 
testify that he has a metal knee brace which helps make his 
knee stable and that, without the brace, he would have 
greater instability.  

Based upon the foregoing, the Board finds the veteran 
experiences no more than slight instability in his service-
connected left knee.  In making this finding, the Board finds 
probative the veteran's subjective complaints of instability 
and giving way, in addition to his testimony that his VA-
issued brace helps keep his knee stable.  We find, however, 
that the lack of objective evidence of instability at any 
point during the pertinent rating period preponderates 
against a finding that the veteran has moderate or severe 
instability in his left knee.  Therefore, the preponderance 
of the evidence supports a finding that the veteran's 
service-connected left knee disability is manifested by 
slight instability, and no more, and thus, on its own, would 
warrant a 10 percent rating under DC 5257.  However, the 
Board finds that the veteran's slight degree of instability 
is contemplated within the 40 percent rating currently 
assigned by the RO.  

In this regard, the Board notes that review of the record 
shows the veteran's service-connected residuals of post-
operative medial meniscectomy, with strain, of the left knee 
is manifested by instability and limitation of motion.  As 
noted above, the RO changed the diagnostic code under which 
the veteran's disability was rated to DC 5257-5261 to 
represent the veteran's residual conditions of instability 
and limitation of motion.  However, as also noted, the 
veteran has demonstrated normal extension throughout the 
claim and appeal period and, thus, the currently assigned 40 
percent rating would not be warranted, on its own, for 
limitation of extension.  Nevertheless, the veteran has 
demonstrated slight instability in his left knee, and the 
Board finds the veteran's slight instability is contemplated 
within the 40 percent rating assigned to represent the 
veteran's current level of disability.  

A claimant who has service-connected instability of the knee 
and limitation of motion may be rated separately under DCs 
5010 and 5003, which provide the criteria for arthritis due 
to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this context, the Board 
notes that X-rays of the veteran's left knee conducted in 
July and December 2006 revealed moderate osteoarthritis 
throughout the knee.  Under DC 5003, degenerative arthritis 
substantiated by X-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In evaluating the veteran's claim under DC 5003, described 
above, the Board again notes he has not demonstrated 
limitation of extension which warrants a compensable 
evaluation under DC 5261 at any point during the pertinent 
evaluation period.  Limitation of flexion is rated under DC 
5260, which provides that a 20 percent rating is warranted 
for flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  The evidence 
also shows he has never demonstrated limitation of flexion 
which warrants a compensable disability rating under DC 5260.  
At the July 2006 VA examination, he was able to flex his left 
knee to 130 degrees, with pain, and an October 2006 VA 
outpatient treatment record reflects he was able to 
demonstrate flexion to 90 degrees with pain.  

Although the veteran has not demonstrated range of motion 
warranting a compensable disability rating under DCs 5260 and 
5261, he does have some limitation of flexion in his left 
knee, and complains of increased pain while demonstrating his 
range-of-motion capability.  See July 2006 VA examination 
report; October 2006 VA outpatient treatment record.  In 
addition, the July 2006 VA examination report reflects 
moderate swelling in his left knee.  Those findings warrant a 
10 percent rating under DC 5003.  However, the Board must 
consider the overall disability of the knee.  Evaluation of 
the knee under all the diagnostic codes discussed above could 
support a 10 percent rating under DC 5257, 10 percent under 
DC 5259, and 10 percent under DC 5003.  These would combine 
to less than a 40 percent rating under the Combined Ratings 
Table at 38 C.F.R. § 4.25, although the veteran already has a 
40 percent rating assigned by the RO.  (We note that, under 
DC 5165, a 40 percent evaluation contemplates amputation of 
the leg at a level permitting prosthesis.)

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scars on his 
left knee.  The most recent medical evidence of record shows 
the veteran has surgical scars on the medial and lateral 
aspect of his left knee.  See March 2008 private medical 
record from Dr. T.K.B.  At the March 2008 hearing, the 
veteran testified that he has pain around the scars on his 
knee; however, the Board finds it probative that there were 
no subjective complaints or clinical findings of tenderness 
or pain at the private examination conducted in March 2008 or 
at any other examination conducted during the period of this 
claim, including at the July 2008 VA examination.  Nor is 
there any competent evidence of record showing that the 
veteran's residual scars are deep, unstable, or cause limited 
motion.  Therefore, the Board finds the preponderance of the 
evidence is against a finding that a separate compensable 
rating is warranted under DCs 7801 to 7805.  See Esteban, 
supra.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board again notes that the veteran has 
complained of pain while demonstrating range of motion, has 
reported that he has flare-ups of pain once a month that last 
about two hours.  See July 2006 VA examination report.  The 
July 2006 VA examiner noted that the veteran's range of 
motion was not further limited by pain, fatigue, weakness, or 
lack of endurance with repetitive use, but he did not 
estimate the veteran's functional loss due to pain.  The 
Board finds no prejudice to the veteran, however, because, as 
discussed above, we have determined herein that DC 5003 
supports a 10 percent rating for additional functional 
limitation due to arthritis manifested by limitation of 
motion, swelling, and painful motion.  Therefore, the Board 
finds that additional limitation of motion or functional 
impairment to warrant a higher disability is not shown, and 
an increased evaluation is not warranted based on the 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

At the March 2008 hearing, the veteran's representative 
argued that a separate evaluation is warranted under the 
provisions of 38 C.F.R. § 4.58.  The Board has considered the 
representative's argument, and appreciates his vigorous 
representation.  However, 38 C.F.R. § 4.58 applies when there 
is arthritis associated with lower extremity amputation or 
shortening.  There is no medical evidence of record which 
shows the veteran's service-connected left knee disability 
has required amputation or has caused shortening of his left 
lower extremity.  Therefore, 38 C.F.R. § 4.58 is not for 
application in this case.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for an increased 
rating, in May 2006, has his left knee disability been more 
disabling than as currently rated under the present decision.  
His complaints of pain and functional impairment, and the 
objective findings, have been relatively consistent 
throughout the rating period.

In view of the foregoing, the Board finds that the evaluation 
assigned by the RO fully reflects the clinically established 
impairment experienced by the veteran.  As discussed herein, 
the various diagnostic codes for disability of the knee, when 
applied to the symptomatology documented in the record, can 
support several 10 percent ratings, especially when 
considered with the veteran's testimony as to additional 
functional loss due to pain and fatigability.  That knee 
symptomatology is combined within, and compensated by, the 
already assigned 40 percent rating for the knee.  The 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the knee.


ORDER

A disability rating higher than 40 percent for service-
connected residuals of post-operative medial meniscectomy, 
with strain, left knee, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


